DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         SHANKAR P. MARAGH,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-788

                             [August 12, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
2017CF001512AXXXMB.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm appellant’s conviction and sentence, except for the imposition
of $200 for the cost of prosecution, which, as the State concedes, exceeds
the statutorily authorized minimum of $100. See § 938.27(8), Fla. Stat.
(2018). As the State presented no evidence justifying the additional
expense, we reverse pursuant to Bevans v. State, 291 So. 3d 591, 594 (Fla.
4th DCA 2020) and remand for the trial court to “impose the mandatory
$100 fee, or to impose further costs if it makes appropriate factual findings
to support the imposition.”

WARNER and MAY, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.